Title: To George Washington from James Bowdoin, 17 July 1789
From: Bowdoin, James
To: Washington, George

 

Sir
Boston July 17: 1789

I have the honour of enclosing to your Excellency a Letter I just now received from Wm Wetmore Esqr.—recommending Mr Samuel Waldo of Portland for the office of Comptroler (or by whatever name the Office may be called) in the Revenue Department in the Eastern Counties of this State. The Character he gives of Mr Waldo I believe to be a very just one, and for that reason beg leave to join in the recommendation of him, uninfluenced by the Consideration, that he is a nephew to Mrs Bowdoin. This Circumstance I thought proper to mention, however it may effect the recommendation. With every Sentiment of respect and Esteem I have the honour to be, Sir, Yr Excellency’s most obt hble Serv.

James Bowdoin

